Case: 4:19-cr-00211-RLW Doc. #: 777 Filed: 08/17/21 Page: 1 of 1 PageID #: 2419




                              UNITED STATE DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      Case No. 4:19-CR-00211-RLW
                                              )
DARRYL LENNELL MOORE, II,                     )
                                              )
                       Defendant.             )

                 MOTION FOR LEAVE TO FILE A SEALED PLEADING

       COMES NOW, Darryl Lennel Moore, II, by and through undersigned counsel, and pursuant

to Eastern District of Missouri Local Rule 13.05(A)(4)(a), moves for leave of Court to file a sealed

sentencing memorandum for the reasons set forth in the accompanying memorandum in support.

       Undersigned counsel has confirmed that counsel for the government does not oppose sealing

of this document.

                                                     /s/ Eric W. Butts
                                                     ERIC W. BUTTS, #36184MO
                                                     Attorney for Defendant
                                                     Darryl Lennell Moore, II
                                                     555 Washington Avenue, Suite 600
                                                     St. Louis, Missouri 63101
                                                     (314) 621-1617
                                                     (314) 621-7448 - Facsimile
                                                     Email: ewbtts@sbcglobal.net


                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 17, 2020, a copy of the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
the following: Mr. Paul A. D’Agrossa, Assistant United States Attorney, 111 South 10th Street, St.
Louis, Missouri 63102.

                                                     /s/ Eric W. Butts
